DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        GIOVANNI F. ESCOBAR,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-1972

                           [December 2, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562017CF002014A.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant Giovanni F. Escobar appeals his conviction and sentence for
credit card fraud and the trial court’s denial of his motion to correct
sentence. We affirm his conviction without comment but find that the trial
court erred when imposing fees.

    At the sentencing hearing, the trial court orally announced a $1,250.00
conflict counsel fee and reduced other fees to a civil judgment and lien.
The written sentencing order instead reflected two public defender fees:
one for $1,250.00 and another for $500.00. The trial court failed to rule
on Escobar’s motion to correct sentence within sixty-days, and the motion
was deemed denied. See Fla. R. Crim. P. 3.800(b)(2)(B). This appeal
followed.

   “This court reviews a motion to correct a sentencing error de novo
because it presents a purely legal issue.” Brinson v. State, 302 So. 3d 916,
917 (Fla. 4th DCA 2020).
    Under section 938.29(1)(a), Florida Statutes (2019), indigent
defendants are required to pay a statutory minimum public defender fee
of $100.00 in felony cases. “[T]he imposition of a public defender fee that
exceeds the statutory minimum can only occur upon a showing of
sufficient proof of higher fees or costs incurred.” Davis v. State, 256 So.
3d 902, 902 (Fla. 4th DCA 2018) (alteration in original) (quoting Alexis v.
State, 211 So. 3d 81, 82 (Fla. 4th DCA 2017)). Additionally, the trial court
must orally pronounce any increases from the statutory minimum public
defender fee because the increase is discretionary and the defendant is
entitled to notice and an opportunity to be heard. See id.; see also Fournier
v. State, 244 So. 3d 307, 310 (Fla. 4th DCA 2018) (same).

    When a defendant is represented by private court-appointed counsel,
the Justice Administrative Commission is in charge of establishing flat fees
for compensation. See § 27.5304(1), Fla. Stat. (2019). The Justice
Administrative Commission also reviews the private counsel’s intended
billing statement “for completeness and compliance with contractual and
statutory requirements.” § 27.5304(2), Fla. Stat. (2019).

    The trial court erred by issuing the $500.00 public defender fee because
it did not announce that fee at the sentencing hearing and did not provide
a justification for deviating from the statutory minimum fee. And although
the trial court announced the $1,250.00 conflict counsel fee, it was
erroneously noted as a public defender fee in the sentencing order.

   Therefore, we reverse the two public defender fees and remand for
further proceedings. On remand, the trial court should identify the
$1,250.00 public defender fee as a conflict counsel fee, in line with the oral
pronouncement. See Santiago v. State, 133 So. 3d 1159, 1167 (Fla. 4th
DCA 2014) (“Where a trial court’s written sentencing order conflicts with
the oral pronouncement, the oral pronouncement controls.”). This will
also ensure that the fee will be reviewed by the Justice Administrative
Commission. Regarding the $500.00 public defender fee, the trial court
should either reduce the amount to the statutory minimum or hold a
hearing to justify the increase.

   Reversed and remanded with instructions.

GERBER, CONNER, and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.


                                      2